DETAILED ACTION
	Claims 1-20 are presented on 08/24/2022 for examination on merits.  Claims 1, 9, and 15 are independent base claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would like the Applicant to submit two sets of claims: 
Set #1 as in a typical filing which includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 as an appendix to the Arguments/Remarks for a clean version of the claims which has all the markups removed for entry by the Examiner.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The Examiner notes that the instant application is not double patenting with the parent applications (namely, applications 16/903712, 16/281963, and 14/976441), in which the elements for “calculating a second signature” due to configuration change of the secured device and “updating a security status of the secured device by the second malware detection logic of the cloud computing server” are not claims.

Claim Objections
Claims 2, 10 and 16 are objected to because of the following informalities: 
Claim 2 recites a phrase “at least one of” for three optional elements: 
a configuration of the secured device, 
one or more features of the secured device, or 
one or more behaviors of the secured device.
For formality reasons, the phrase “at least one of” should be followed by a colon. 
Claims 10 and 16 each recite a phrase “at least one of” followed by three optional elements in the same way as claim 2.  Therefore, the Examiner suggests adding a color after the phrase for formality reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claim 8 recites a limitation “the first malware detection logic and the second malware detection logic are the same” unclearly, as a second signature associated with the secured device calculated by the first malware detection logic is transmitted to a second malware detection logic of a cloud computing server, meaning that the first malware detection logic and the second malware detection logic are different and highly likely at different locations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Koeten (US 9087189 B1; hereinafter “Koe”) in view of Yan (US 8180917 B1).

As per claim 1, Koe teaches a method comprising: 
determining a first signature associated with a secured device in a secured home network (Koe, col. 11, lines 5-13: a user device 102 runs a version of the security software, which is mapped to a first signature indicating the characteristics of the user device controlled by the software.  Keo discloses a version of a security agent associated with the user device and the user device 102 may be running an out-of-date version of the security software; col. 13, lines 42-50); 
receiving an indication that the first signature associated with the secured device has changed due to a change in configuration of the secured device (Koe, col. lines 60-65: the security provider 620 updates the security status of the user device 102 … by providing a software upgrade directly to the user device 102); 
executing a first malware detection logic by the secured device (Koe, col. 14, lines 57-67: the gateway 112 acting as a first malware detection logic to verify the security status of user device 102); 
updating a security status of the secured device by the second malware detection logic of the cloud computing server (Koe, col. 13, lines 59-65 and col. 14, lines 1-3: status update on the cloud; see also col. 3, lines 32-35); and 
transmitting the updated security status to the secured device (Koe, col. 11, lines 8-21: the network access control module 306 …updates [status] of security on user device 102); 
However, Koe does not explicitly disclose calculating a second signature associated with the secured device by a detection logic and transmitting the second signature to a cloud computing server.  This aspect of the claim is identified as a difference.
In a related art, Yan teaches:
calculating a second signature associated with the secured device by the first malware detection logic (Yan, col. 1, lines 30-40 and col. 4, lines 5-15: calculates the hash value); 
transmitting the second signature associated with the secured device to a second malware detection logic of a cloud computing server (Yan, col. 4, lines 5-15 and lines 58-67: calculates the hash value… and sends to an in-the-cloud service); 
wherein the security status of the secured device is updated in view of the second signature (Yan, col. 1, lines 34-36: the calculated hash, which is mapped to the claimed second signature, is [compared] to the [database value at] continuously updated signature database available at the cloud server).
Koe and Yan are analogous art, because they are in a similar field of endeavor in improving protection against malicious computer-based attacks.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Yan’s teachings on hash signature calculation to timely update the signature database at cloud.  The rationale for this combination is to use known technique to improve similar system for synchronizing the software updates between the device of user and the cloud systems.  This technique can be implemented by software such that the combination would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve the level of security with timely updated signature file at cloud.

As per claim 2, the references as combined above teach the method of claim 1, further comprising determining the first signature based on at least one of[:] (note that optional limitations are recited thereafter) a configuration of the secured device, one or more features of the secured device, or one or more behaviors of the secured device (As the network access control policies 244 may specify that the software run by security agent 124 be of a certain version (Koe, col. 13, lines 5-30: i.e., the most recently updated version), which include a security configuration of the user device 102).

As per claim 3, the references as combined above teach the method of claim 1, further comprising preventing further communication with the secured device based at least on the updated security status (Koe, col. lines: the policy 344 once satisfied … may prevent a user from being denied access to a cloud service or cloud based information that he would otherwise be allowed to access).

Regarding claims 9-11 and 15-17, they recite similar limitations to those in claims 1-3, respectively, and therefore receive the same rejections for the same reasons as set forth in the rejections of claims 1-3 above.

Claims 4, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koe and Yan, as applied to claim 1, and further in view of Cho (US 20090182853 A1).

As per claim 4, the references as combined above teach the method of claim 1.  While Koe’s user device 102 appears to be a universal device that can be replaced by or working in parallel with a second device, but Koe and Yan do not explicitly disclose informing a second secured device of the updated security status of the secured device. This aspect of the claim is identified as a further difference.
In a related art, Cho teaches:
further comprising informing a second secured device of the updated security status of the secured device (Cho, par. 0041 and 0043: a CP device (not shown) of the home network discovers such a status (i.e., the first RAS device 1 230 is not serviceable) and informs the serviceable second RAS device 2 240 (neighboring RAS device) of the IGD 220. The IGD 220 is connected to the second RAS device 2 240 so that the RAC device 210 can be continuously connected to the home network.).
Cho is analogous art to the claimed invention in a similar field of endeavor in improving protection against malicious computer-based attacks.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Koe and Yan system to include a second device for replacement when the first is out of service due to configuration change. For this combination, the motivation would have been to improve the level of security with a user device having updated signature file from cloud.

As per claim 8, the references as combined above teach the method of claim 1, but do not explicitly disclose the first malware detection logic and the second malware detection logic are the same. This aspect of the claim is identified as a further difference.
In a related art, Cho teaches:
wherein the first malware detection logic and the second malware detection logic are the same (Cho, par. 0041 and 0043: informs the serviceable second RAS device 2 240 (neighboring RAS device) of the IGD 220, which can be connected for continuously home networking service.).
Cho is analogous art to the claimed invention in a similar field of endeavor in improving protection against malicious computer-based attacks.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Koe and Yan system to include a second device functionally the same as the first on for replacement. For this combination, the motivation would have been to improve the level of security and serviceability with a replacement of the same user device.

Regarding claims 12 and 18, they each recite similar limitations to claim 4 and thus receive the same rejection as claim 4 above.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koe and Yan, as applied to claim 1, and further in view of Shulman (US 20120291129 A1).

As per claim 5, the references of Koe and Yan as combined above teach the method of claim 1. While Koe talks about encryption capabilities in general, Koe and Yan as combined fails to explicitly disclose encrypting the second signature before transmitting the second signature to the second malware detection logic. This aspect of the claim is identified as a further difference.
In a related art, Shulman teaches:
further comprising encrypting the second signature before transmitting the second signature to the second malware detection logic (Shulman, par. 0081: encrypts the computed hash and the random nonce to form an encrypted token).
Shulman is analogous art to the claimed invention in a similar field of endeavor in improving protection against malicious computer-based attacks.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Koe-Yan system to encrypt the newly calculated hash signature. For this combination, the motivation would have been to improve the level of security by protecting the newly calculated hash signature.

Regarding claims 13 and 19, they each recite similar limitations to claim 5 and thus receive the same rejection as that in claim 5 above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koe and Yan, as applied to claim 1, and further in view of Fadell (US 20150156030 A1).

As per claim 6, the references as combined above teach the method of claim 1, but do not explicitly disclose using an increased alert level of the secured home network. This aspect of the claim is identified as a further difference.
In a related art, Fadell teaches:
further comprising receiving an indication that an alert level of the secured home network has increased (Fadell, par. 0459: this time by increasing a security level of one or more smart devices of environment 100 to an even higher level or by putting environment 100 on even higher alert as analysis by platform 200 of the tracked path).
Fadell is pertinent to the claimed invention in an attempt to resolve the same problem of security level change as contemplated by the applicant.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Koe-Yan system to encrypt the newly calculated hash signature. For this combination, the motivation would have been to improve the level of security by using an increased level of alert.

Regarding claim 14, it recites the same limitations as claim 6, and thus receives the same rejection as claim 6 above.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koe and Yan, as applied to claim 1, and further in view of DeIiuliis (US 20150287310 A1; hereinafter “Deliu”).

As per claim 7, the references of Koe and Yan as combined above teach the method of claim 1, but do not explicitly disclose reporting an alarm generated by detection logic. This aspect of the claim is identified as a further difference.
In a related art, Deliu teaches:
further comprising reporting an alarm by the first or the second malware detection logic (Deliu, par. 0229: The hazard detection unit may provide a user with a safety report, e.g., a report including a summary of alarms and pre-alarms).
Deliu is analogous art to the claimed invention in a similar field of endeavor in improving security protection against computer-based attacks.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the Koe-Yan system to include a step of reporting an alarm generated by detection logic. For this combination, the motivation would have been to improve the level of security by increasing the user awareness of malicious attacks.

Regarding claim 20, it recites the same limitations as claim 7, and thus receives the same rejection as claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        12/13/2022